Tom Glaze, Judge, concurring. I agree that the majority is legally correct in affirming the trial court’s conviction judgment. I am just not sure we are “right” in the result. For instance, one problem that concerns me is the issue we are unable to consider on appeal because of appellant’s failure to object and raise the issue below. On appeal and through different counsel, appellant argues that he was charged under the wrong statute, viz., Ark. Stat. Ann. § 41-2203 (Repl. 1977) rather than the more specific provision of § 41-2209 (Repl. 1977), which covers the same subject matter. If appellant is correct, he would have been availed of certain important affirmative defenses not available to him tinder § 4l-2203. For example, § 41-2209 provides that personal, ten day notice must be given the lessee of personal property, and if proper notice is not given, the lessee charged under § 41-2209 may raise the lack of notice as a defense. The State, of course, contends on appeal that our Supreme Court’s holding in Wicks v. State, 270 Ark. 781,606 S.W. 2d 366 (1980) prevents our review of this issue because it was not raised or argued at trial and does not fall within one of the four exceptions which permits review under limited circumstances noted in Wicks. Moreover, the State also contends that § 41-2209 does not apply to the facts at bar in any event because this provision is applicable only where a lessee without authorization holds property after the lease expires, not when a lessee merely is in default. If this is true, then a narrow distinction, indeed, prevents a defendant lessee from taking advantage of some rather meaningful affirmative defenses. Whether the State is correct in its contention that § 41-2209 is inapplicable here is of no moment since the State is correct that the holding in Wicks does not allow us to decide this issue even though á substantial right of appellant’s is involved. On the contrary, review would have been possible if our Supreme Court had adopted the “plain error” rule long recognized and applied by our federal courts. This case serves as a prime example why the standard of review should be the same in both the federal and state courts. One other concern I have regarding this case is the five year maximum sentence imposed by the special trial judge in light of the facts and circumstances described in the record before us. This court, however, is not at liberty to reduce a sentence within statutory limits even though we might think it unduly harsh. Abbott v. State, 256 Ark. 558, 508 S.W. 2d 733, 736 (1974). The rule enunciated in Abbott which limits appellate review of sentences is based on sound reason and avoids permitting the reviewing court from exercising powers similar to the clemency powers vested in the executive branch of the government. Thus, any diminution of sentence at this point lies solely within the sound discretion of the trial judge, a fact that I would feel remiss in not at least mentioning. Although the foregoing matters give me great concern, our appellate role is well defined and delineated. Therefore, I agree with the majority on the issues reached and decided, and for that reason conclude the trial court’s judgment should be affirmed. I am authorized to state that Judge Corbin joins in this concurring opinion.